               Case 2:20-cv-01388-JCC Document 51 Filed 12/22/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DANIEL COHEN, individually and on behalf of CASE NO. C20-1388-JCC
      all other similarly situated,
10
                                                  MINUTE ORDER
11                            Plaintiff,
              v.
12
      BLACKBAUD, INC., et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant Blackbaud, Inc.’s unopposed motion
18
     for an extension of time to respond to Plaintiff’s first amended complaint (Dkt. No. 50.) Having
19
     thoroughly reviewed the motion and relevant record, and finding good cause, the Court
20
     GRANTS the motion and ORDERS that Blackbaud’s deadline to answer or otherwise respond to
21
     the amended complaint is extended until 15 days after the Conditional Transfer Order entered by
22
     the Clerk of the Judicial Panel for Multidistrict Litigation in MDL Case No. 2950 is resolved
23
     with respect to this matter.
24
     //
25
     //
26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 1
             Case 2:20-cv-01388-JCC Document 51 Filed 12/22/20 Page 2 of 2




 1   DATED this 22nd day of December 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 2
